TODD, J.
¶ 1 Diane Marsico appeals the judgment entered on January 26, 2001 by the Court of Common Pleas of Lackawanna County. In this case we are called upon to determine whether Section 3321 of the Motor Vehicle Code pertaining to vehicle right-of-ways applies to vehicles traveling in parking lots. For the reasons that follow, we conclude that it does not, and we vacate and remand this matter for a new trial.
¶ 2 The relevant facts of this case are as follows: On July 11, 1997, at approximately 2:00 p.m., Marsico was driving her Chevrolet Geo Metro in the designated westbound traffic lane in the parking lot of the Viewmont Mall. Marsico’s daughter was seated in a child’s car seat in the back seat of the vehicle. As Marsico was traveling through an intersection in the parking lot, Francis DiBileo, who was operating her vehicle in the designated southbound traffic lane, proceeded through the same intersection, colliding with the passenger side door of Marsico’s vehicle.
¶ 3 On October 16, 1998, Marsico, in her own right and as guardian of her daughter, filed a negligence action against DiBileo, seeking compensatory damages for the injuries she and her daughter sustained in the accident. At the conclusion of a two-day trial, the trial court instructed the jury that when two vehicles approach or enter an intersection from different highways at approximately the same time and there is no controlling traffic device, under 75 Pa. C.S.A. § 3321, the driver of the vehicle on the left, in this case Marsico, shall yield the right-of-way to the vehicle on the right. The trial court further instructed the jury that under Pennsylvania law, a parking lot is considered a trafficway or highway. Ultimately, the jury determined that DiBileo was not negligent, and entered a verdict in her favor. Marsico filed a motion for a new trial; however, the trial court failed to enter an order within 120 days. Thereafter, DiBileo filed a praecipe for entry of judgment, and on January 26, 2001, judgment was entered. On February 22, 2001, Marsico filed a notice of appeal from the entry of judgment. On March 6, 2001, the trial court denied the parties’ motions for post-trial relief.
¶ 4 We first note that the Supreme Court of Pennsylvania reexamined the appropriate standard of review of a motion for a new trial at both the trial court and appellate levels in Harman ex rel. Harman v. Borah, 562 Pa. 455, 756 A.2d 1116 (2000). The Court explained that the trial court must follow a two-step process in responding to a request for a new trial. The trial court first must determine whether a factual, legal or discretionary mistake was made at trial. Id. at 467, 756 A.2d at 1122. If the trial court determines that one or more mistakes were made, it must then evaluate whether the mistake provided a sufficient basis for granting a new trial. Id. Moreover, the Court noted that “[a] new trial is not warranted merely because some irregularity occurred during the trial or another trial judge would have ruled differently; the *1000moving party must demonstrate to the trial court that he or she has suffered prejudice from the mistake.” Id. (citations omitted).
¶ 5 The Court then set forth an additional two-step analysis for appellate review of a trial court’s determination to grant or deny1 a new trial. First, the appellate court must examine the decision of the trial court to determine whether it agrees that a mistake was or was not made. Id. In doing so, the Court noted that the appellate court must apply the appropriate standard of review. If the alleged mistake involved an error of law, the appellate court must scrutinize for legal error. Id. at 468, 756 A.2d at 1123. If the alleged mistake at trial involved a discretionary act, the appellate court must review for an abuse of discretion. Id. The Court reiterated that a trial court abuses its discretion by rendering a judgment that is manifestly unreasonable, arbitrary or capricious, or has failed to apply the law, or was motivated by partiality, prejudice, bias or ill will. Id. at 469, 756 A.2d at 1123 (citations omitted).
¶ 6 If the appellate court agrees with the trial court’s determination that there were no prejudicial mistakes at trial, then a decision by the trial court to deny a new trial must stand and we need not reach the second prong of the analysis. If the appellate court discerns that a mistake was made at trial, however, it must analyze whether the trial court abused its discretion in ruling on the motion for a new trial. Id. at 468-69, 756 A.2d at 1123.
¶ 7 In the present case, the trial court denied Marsico’s motion for a new trial on the basis of erroneous jury instructions. On appeal, therefore, this Court must examine the specific allegations of error to determine whether there indeed were mistakes made at trial. If we determine that there were, we must then determine whether the trial court abused its discretion in denying the motion for a new trial.
¶ 8 Marsico argues that the trial court erred in refusing to grant her motion for a new trial because the trial court’s instruction regarding Section 3321 was erroneous, in that Section 3321 is inapplicable because the accident occurred in a parking lot rather than on two intersecting highways. Marsico further contends that the trial court erred in instructing the jury that a parking lot is a highway under 75 Pa.C.S.A. § 102. We review challenges to jury instructions “to determine if the trial court abused its discretion or committed an error of law. We will not grant a new trial because of an erroneous jury instruction unless the jury charge in its entirety was unclear, inadequate, or tended to mislead or confuse the jury.” Fragale v. Brigham, 741 A.2d 788, 790 (Pa.Super.1999) (citations omitted). Further, “a trial judge has wide latitude in his or her choice of language when charging a jury, provided always that the court fully and adequately conveys the applicable law.” Wilson v. Anderson, 420 Pa.Super. 169, 173, 616 A.2d 34, 36 (Pa.Super.1992). In the instant case, we conclude that the trial court’s instructions to the jury were erroneous and, accordingly, that a new trial is warranted.
¶ 9 Section 3321 provides: ‘When two vehicles approach or enter an intersection from different highways at approximately the same time, the driver of the vehicle on the left shall yield the right-of-way to the vehicle on the right.” 75 Pa.C.S.A. *1001§ 3321(a). A “highway” is defined under Section 102 as:
The entire width between the boundary lines of every way publicly maintained when any part thereof is open to the use of the public for purposes of vehicular travel. The term includes a roadway open to the use of the public for vehicular travel on grounds of a college or university or public or private school or public or historical park.
75 Pa.C.S.A. § 102.
¶ 10 The trial court granted DiBileo’s request for a jury instruction regarding Section 3321 on the basis that “there’s case law showing that a parking lot aisle is a traffic or highway.” (N.T. Trial, 9/13/00, at 3.) However, while this Court previously has determined that a parking lot is a trafficway for the purpose of a violation of Section 3731, relating to the offense of driving under the influence of alcohol (“DUI”),2 we are unaware of any prior case wherein we held that a parking lot was a “highway” as defined in Section 102. Indeed, we have held the contrary.
¶ 11 For example, in Commonwealth v. Cozzone, 406 Pa.Super. 42, 593 A.2d 860 (Pa.Super.1991), the appellant was charged with and convicted of DUI after he lost control of his vehicle and struck two parked cars and a mailbox while in the parking lot of a residential condominium complex. On appeal, the appellant argued that the evidence was insufficient to sustain his conviction because the Commonwealth had failed to prove that he operated his vehicle on a highway or trafficway. Although this Court ultimately determined that the parking lot in which the accident occurred was a trafficway for the purpose of Section 3101, we explained that “[t]he evidence in this case is clear that the parking lot on which appellant had his accident was not a publicly maintained highway.” Id. at 862.
¶ 12 This Court’s classification of a parking lot as a trafficway in cases involving DUI charges does not support the trial court’s jury instruction in the instant case. Under Section 3101(b), “[t]he provisions of Subchapter B of Chapter 37 (relating to serious traffic offenses) shall apply upon highways and trafficways throughout this Commonwealth.” 75 Pa.C.S.A. § 3101(b). A DUI offense under Section 3731 is specifically referenced as a serious traffic offense under Section 3101(b). 75 Pa.C.S.A. § 3101(b), n. 1. Thus, the language of Section 3101(b) clearly provides that the provisions of Chapter 37 relating to DUI offenses apply to offenses committed on highways or trafficways.
¶ 13 However, Section 3321, the relevant statute in the instant case, on its face is limited to vehicles approaching an intersection from a highway. Section 3321 is not designated as a “serious traffic offense” under Section 3101(b), and its application is not extended to trafficways by any other provision of the Vehicle Code. See 75 Pa.C.S.A. § 3101(a) (“the provisions of this part relating to the operation of vehicles refer exclusively to the operation of vehicles upon highways except where a different place is specifically referred to in a particular provision.”) We further note that application of Section 3321 to vehicles traveling in parking lots would lead to *1002absurd results. Such an application would require a vehicle traveling on the main road in a parking lot to stop and yield to all traffic at every “feeder” lane on the right side.
¶ 14 Based on the foregoing, we conclude that the trial court’s instructions to the jury were erroneous. Furthermore, the trial court’s instructions were misleading to the extent the jury was told that Marsico had a duty to yield to DiBileo’s vehicle at the intersection in the parking lot. Thus, it was error for the trial court to deny Marsico’s motion for a new trial. See Fragale, supra. For this reason, we are constrained to reverse the judgment entered in favor of DiBileo, and remand this matter for a new trial.
¶ 15 Judgment vacated. Case remanded. Jurisdiction relinquished.
¶ 16 CAVANAUGH, J. files a Concurring Opinion.

. The Supreme Court specifically held that a review of a denial of a new trial requires the same analysis as a review of a grant of a new trial. Id. at 467, 756 A.2d at 1122 (citations omitted).


. See Commonwealth v. Proctor, 425 Pa.Super. 527, 625 A.2d 1221 (Pa.Super.1993) (evidence established that mall parking lot was a trafficway because it was open to the public for shopping purposes in matter involving a DUI conviction); Commonwealth v. Cozzone, 406 Pa.Super. 42, 593 A.2d 860 (Pa.Super.1991) (parking area of condominium complex is a trafficway because it is generally open to the public); Commonwealth v. Wilson, 381 Pa.Super. 253, 553 A.2d 452 (Pa.Super.1989) (parking lot to Elk’s Lounge is traf-ficway as it is generally open to the public).